Citation Nr: 0432811	
Decision Date: 12/10/04    Archive Date: 12/15/04	

DOCKET NO.  00-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1966 to 
August 1968.  The veteran's DD Form 214 confirms that he had 
service in the Republic of Vietnam with a primary military 
occupational specialty of pay distribution specialist.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted service 
connection for PTSD, and assigned an evaluation of 50 percent 
effective from the date of claim in July 1997.  In June 2001, 
the Board denied an evaluation in excess of 50 percent at any 
time at any time during the pendency of the appeal.  In May 
2004, the US Court of Appeals for Veterans Claims (Court), in 
a memorandum decision, vacated the Board's earlier decision 
and remanded the case for readjudication.  The case is not 
ready for appellate review and must be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Court vacated the Board's earlier June 2001 decision 
based essentially on a failure to provide sufficient reasons 
and bases for certain determinations in the veteran's 
increased rating claim.  At the time of the Board's decision 
in June 2001, aside from other medical treatment records, 
there were VA examinations on file from March 1999 and 
January 2000.  The only new evidence added to the claims 
folder since that time were two pages of outpatient treatment 
records from August 19, 2004.  Because the Board is 
responsible for evaluating the veteran's service-connected 
PTSD at all times from the initiation of the claim in July 
1997 through present, and because there is essentially 
insufficient evidence to perform any adequate evaluation of 
the veteran's disability from 2001 forward, the Board must 
remand the veteran's claim for the collection of all 
pertinent treatment records and the provision of a current VA 
psychiatric examination.  

Accordingly, for this reason, the case is REMANDED to the RO 
for the following actions:

1.  Initially, the RO should review the 
appeal to determine whether any 
additional action is required for VCAA 
compliance.  Any additional development 
indicated should be conducted and any 
evidence collected added to the claims 
folder. 

2.  The RO should review the veteran's 
claims folder and collect all records of 
the veteran's treatment with VA for his 
service-connected PTSD which are not 
already included in the claims folder.  
If the veteran indicates that he has 
received any treatment for his service-
connected PTSD from sources other than 
VA, the RO should take the actions 
necessary to collect copies of such 
records for inclusion in the claims 
folder.

3.  After completing the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current severity of the 
veteran's PTSD.  The claims folder must 
be made available to the VA doctor for 
review in conjunction with the 
examination.  A complete multi-axial 
diagnosis must be provided with the 
assignment of a Global Assessment of 
Functioning (GAF) score.  In assigning a 
GAF score, the doctor should specifically 
describe the objectively identified 
symptoms relied upon to form the basis 
for such score.  In addition to any other 
inquiries or examination performed, the 
examiner should document the extent to 
which the veteran remains employed, and 
such employment status from 2001 forward 
must be specifically discussed.  The 
physician should also obtain a history 
from the veteran of his educational 
qualifications and accomplishments and 
his work history, experience and 
training.  Based upon a review of the 
claims folder and current examination, 
the VA doctor must include a discussion 
in the report of examination as to 
whether, and to what extent, the 
veteran's PTSD results in deficiencies in 
each area of (1) work, (2) school, (3) 
family relations, (4) judgment, 
(5) thinking, and (6) mood, and whether 
there are symptoms of suicidal ideation, 
obsessional rituals which interfere with 
routine activities, whether speech is 
intermittently illogical, obscure or 
irrelevant, whether the veteran has 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively, whether the veteran has 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence), whether the veteran has 
spacial disorientation, or whether he has 
neglect of personal appearance and 
hygiene, difficulty in adapting to 
stressful circumstances (including work 
or a worklike setting, and an inability 
to establish and maintain effective 
relationships).  The examiner should 
indicate the nature of the veteran's 
routine treatment with VA or other mental 
health care providers and should detail 
the veteran's present and past 
psychotropic medication history.  A 
complete statement of reasons and bases 
for all opinions provided in this report 
of examination is essential.  

4.  After completion of the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran and representative's 
satisfaction, he and the representative 
must be provided with a supplemental 
statement of the case which includes a 
discussion of VCAA compliance, with the 
development requested in this remand, and 
with the issues raised by the Court in 
it's May 2004 memorandum decision.  The 
veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



